Citation Nr: 0820957	
Decision Date: 06/26/08    Archive Date: 06/30/08

DOCKET NO.  06-15 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hypertension 
claimed as secondary to service connected allergic rhinitis.


ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran had active service with the U.S. Army from July 
1974 to July 1977, and the U.S. Navy from November 1980 to 
May 1982.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions by the Department of Veterans 
Affairs (VA) Regional Office (RO) in Waco, Texas.

In October 2006, the veteran withdrew his request for a 
hearing before the Board.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Statutes and regulations require that VA assist a claimant in 
obtaining evidence.  Such assistance includes obtaining 
medical records that are necessary to make a decision on a 
claim.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159(c)(1).  
VA is subject to heightened obligations to ensure that the 
record is complete with respect to Federal Government 
records.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

VA treatment records are deemed to be constructively of 
record in proceedings before the Board.  Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  In September 2003, the veteran 
reported to his treating VA clinician of possible PTSD 
treatment at the San Diego, California VA Medical Center 
(VAMC) in 1977.  There is no information of record that such 
records have been requested.  Additionally, a VA Form 10-7131 
dated January 1978 reported the veteran's hospitalization for 
schizophrenia at the Dallas, Texas VA Medical Center.  These 
records should also be associated with the claims folder, if 
possible.

Additionally, the veteran's VA clinical records reflect his 
August 2003 report of a pending claim for disability 
benefits, based on psychiatric problems, with the Social 
Security Administration (SSA).  These records must be 
obtained prior to any further adjudication.  See Quartuccio 
v. Principi, 16 Vet. App. 183, 188 (2002) (possibility that 
SSA records could contain relevant evidence cannot be 
foreclosed absent a review of those records).

In October 2004, the veteran was afforded VA examination for 
opinion as to whether his hypertension was caused or 
aggravated by medications taken for his service connected 
allergic rhinitis.  The examiner stated that an opinion could 
not be offered without resorting to speculation.

In October 2005, the RO determined that additional VA 
examination was necessary to discuss the significance of a 
June 14, 2004 VA clinical record reflecting that the 
veteran's Sudafed/triprolidine was discontinued secondary to 
his hypertension "2/2 HTN."  

Thereafter, the veteran failed to report for VA examination 
in November 2005 based upon his failure to advise VA of a 
change of address.  The veteran was neither afforded the 
additional VA examination promised, nor provided an 
explanation as to why additional examination was no longer 
deemed necessary to decide the claim.

The Board remands the case to the RO for compliance with its 
previous determination that an additional examination is 
necessary to decide the claim.  See Barr v. Nicholson, 21 
Vet. App. 303, 311 (2007) ("[O]nce the Secretary undertakes 
the effort to provide an examination when developing a 
service-connection claim, even if not statutorily obligated 
to do so, he must provide an adequate one or, at a minimum, 
notify the claimant why one will not or cannot be 
provided.").

Accordingly, the case is remanded to the RO for the 
following:

1.  Obtain copies of all treatment records related 
to the veteran's reported hospitalization at the 
San Diego VAMC in 1977, his known hospitalization 
at the Dallas VAMC in January 1978, and all current 
clinical records of treatment at the Dallas VAMC 
since February 2007.  If the RO does not obtain 
these records, they should note the efforts made to 
locate the records.


2.  Upon receipt of any additional evidence or 
information, the veteran should be afforded 
appropriate VA examination to determine the 
probably onset and etiology of his hypertension.  
The claims folder must be provided to the examiner 
for review.

Following review of the claims folder, the examiner 
should provide an opinion as to whether it is at 
least as likely as not (probability of 50% or 
greater) that the veteran's hypertension first 
manifested during his periods of active service 
and/or is related to a period of active service; 
or, alternatively, whether it is at least as likely 
as not that the veteran's hypertension is caused or 
aggravated by medications taken for service 
connected allergic rhinitis.

The term "at least as likely as not" does not 
mean within the realm of medical possibility, but 
rather the weight of medical evidence both for and 
against a conclusion is so evenly divided that it 
is as medically sound to find in favor of that 
conclusion as it is to find against it.  

The examiner should include a complete explanation 
with his or her opinion based on information 
obtained from review of the record, to include an 
explanation of the significance of the blood 
pressure reading of 146/96 on the veteran's May 
1982 discharge examination, his history of taking 
Actifed and Sudafed during both periods of active 
service, and a June 14, 2004 VA clinical record 
reflecting that the veteran's Sudafed/triprolidine 
was discontinued secondary to his hypertension.

3.  Then, readjudicate the veteran's claims on 
appeal.  If any claim remains denied, the veteran 
and his representative should be provided a 
supplemental statement of the case and the 
applicable period of time to respond.  Thereafter, 
the case should be returned to the Board for 
further appellate consideration, if in order.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

